                Case 1:20-mc-00275-JPO Document 16 Filed 10/12/20 Page 1 of 2

                                      Rosenfeld & Kaplan, L.L.P.
                            (A Limited Liability Partnership Including Professional Corporations)
                                                Attorneys at Law
                                          1180 Avenue of the Americas
                                                  Suite 1920
                                           New York, New York 10036

WEBSITE: HTTP//WWW.ROSENFELDLAW.COM                                                                 TEL:(212) 682-1400
E-MAIL: Tab@ROSENFELDLAW.COM                                                                        FAX:(212) 682-1100




                                                                           October 12, 2020

       VIA ECF
       Hon J. Paul Oetken
       Thurgood Marshall United States Courthouse
       40 Foley Square
       Room 2101
       New York, NY 10007

              Re:     In re Application of Karam Salah Al Din Awni Al Sadeq for an Order Under
                      28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings,
                      Case No. 1:20-mc-00275-JPO________________________________________

       Dear Judge Oetken:

               We are counsel to the Applicant Karam Salah Al Din Awni Al Sadeq (“Applicant” or
       “Mr. Al Sadeq”). Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, we
       write to seek an extension of time to file to opposition papers with respect to the motion of
       Dechert LLP (“Dechert”) to quash the subpoena issued to it by Mr. Al Sadeq.

              On October 6, 2020, Dechert filed its motion to quash the subpoena issued to it by Mr. Al
       Sadeq. Given the complexity of the matter and the numerous issues raised by the motion,
       including the applicability of English law, the parties have conferred and agreed that a brief
       extension of the deadline to oppose Dechert’s motion as mandated by the Southern District’s
       Local Rules is necessary.

              The parties have conferred and propose the following briefing schedule:

              a)     Mr. Al Sadeq’s opposition, which is due October 13, 2020, shall be filed on or
       before October 27, 2020; and

            b)      Dechert’s reply, which is due October 15, 2020, shall be filed on or before
       November 17, 2020.
         Case 1:20-mc-00275-JPO Document 16 Filed 10/12/20 Page 2 of 2
Rosenfeld & Kaplan, LLP
To: Hon. J. Paul Oetken
Date: October 12, 2020
Page: - 2 -

        This is Mr. Al Sadeq’s first request for an extension of time to file opposition papers with
respect to Dechert’s motion to quash.


                                                             Respectfully submitted,



                                                             Tab K. Rosenfeld

TKR/cp

cc: Counsel of Record (via ECF)
